


Exhibit 10.16(a)


The following Amendment to the Health and Welfare Plan was adopted by the Board
of Directors of Minerals Technologies Inc. at its regularly scheduled meeting
held on May 19, 2009:




RESOLVED, that the definition of Retiree at Section 1.27 of the Minerals
Technologies Inc. Health and Welfare Plan ("the Plan") is amended so as to read
in its entirety as follows:


1.27  
Retiree.  A Former Employee of an Employer who was hired by an Employer before
January 1, 2004, and who completes at least twenty (20) "years of creditable
service" after the attainment of age 40.  For purposes of the foregoing, years
of creditable service shall have the meaning set forth in the Minerals
Technologies Inc. Retirement Plan.






 
 

 
